           THE1:19-cv-04233-ALC
           Case WEITZ LAW FIRM,       P.A.
                                Document 34 Filed 04/20/20 Page 1 of 1

                                                                          Bank of America Building
                                                                     18305 Biscayne Blvd., Suite 214
                                                                            Aventura, Florida 33160

April 17, 2020                                                                             4/20/2020

VIA CM/ECF
Honorable Judge Andrew L. Carter, Jr
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                       Re:    Vuppala v. J.P.G. LLC, d/b/a Philip Marie, et al.
                              Case 1:19-cv-04233-ALC

Dear Judge Carter:

       The undersigned represents the Plaintiff in the above-captioned case matter.

       Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the business in this matter, it is very difficult for the parties to proceed in this
matter with discovery and productive settlement negotiations at this time.

       Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
coincide with the recent New York “PAUSE” extension until May 15, 2020. The undersigned has
conferred with opposing counsel who consent to this request.

        The Court may wish to note that this is undersigned counsel's second request to stay this
matter. Thank you for your consideration of this unfortunate, but necessary request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz             .
                                                  B. Bradley Weitz, Esq. (BW 9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Tel.: (305) 949-7777
                                                  Fax: (305) 704-3877
                                                  Email: bbw@weitzfirm.com


     April 20, 2020
